DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The Non-Final Office Action mailed on 08/27/2021, has been withdrawn by the Examiner since the wrong set of claims were examined. This Office Action is being made Non-Final in order to afford Applicants the opportunity to respond to the new grounds of rejection. 

Claim Objections
Claim 35 is objected to because of the following informalities:
The recitation of “The container of 21” (line 1) is believed to be --The container of claim 21--.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“heating or cooling source” → according to Applicant’s disclosure, a source of active or passive cooling that is not integral to the material forming the container itself; Non-limiting examples of such excluded internal heating or cooling sources include a "heat pack" or an "ice pack," respectively, is being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-30, 32 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265) in view of Redzisz (US 2003/0136702).
Regarding claim 21, Conforti discloses a product transport container (refer to container 10, Figs. 1-7) comprising:
a plurality of walls defining an interior volume (within 12 as can be seen from Fig. 2); and
a selectively openable side (refer to the top side including flap 24) permitting movement of the product into and out of the interior volume of the container; 
wherein the walls form the interior volume of the container (refer to Fig. 2); and
wherein the walls are formed from a fabric that is a dimensionally stable fabric (refer to par. 51, lines 14-24, wherein the container is made of a flexible fabric such as polyester with a waterproof backing, e.g., polyvinylchloride (PVC) backing, or may alternatively be made, or partially made, of a rigid or semi-rigid material such as an olefin (e.g., polypropylene or polyethylene), glass filled fiber, visco elastic material, polyisocyanurate, polyurathene phenolic, a combination foam, glass and/or moisture absorbing material, and/or Styrofoam RT).
While Conforti discloses the walls of the container, Conforti fails to explicitly disclose wherein the walls of the container fold together to form the interior volume, and the container is collapsible.
However, Redzisz teaches a collapsible insulated container (refer to Figs. 1-11), wherein the walls of the container fold together to form the interior volume, and the 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Conforti such that the walls of the container fold together to form the interior volume and is collapsible in view of the teachings Redzisz, in order to facilitate storage of the container.

Regarding claim 22, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conforti as modified discloses wherein the interior volume of the container (10) includes one or more receptacles (refer to the temperature regulating devices 16) for receiving and containing a phase change material (refer to par. 50, lines 4-5).

Regarding claim 23, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 22. Further, Conforti as modified discloses wherein the PCM is disposed in the one or more receptacles (in the instant case, the temperature regulating devices may be freezable gel packs which contain the gel within the pack; said pack is being considered as the receptacle). 

Regarding claim 24, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 23. Further, Conforti as modified discloses wherein the PCM (gel packs 16) is not an integral part of the container (may be removable as can be seen from Figs. 2-3, and par. 59, lines 1-3).

Regarding claim 25, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 24. Further, Conforti as modified discloses the PCM, but fails to explicitly disclose wherein the PCM has a phase transition temperature between -50°C and 0°C at 1 atm, between 0°C and 10°C at 1 atm, between 2°C and 8°C at 1 atm, or between 5°C and 10°C at 1 atm.
However, it appears that the product transport container of Conforti would operate equally well with a PCM having a phase transition temperature between -50°C and 0°C at 1 atm, between 0°C and 10°C at 1 atm, between 2°C and 8°C at 1 atm, or between 5°C and 10°C at 1 atm. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that a PCM of a container described herein can have any phase transition temperature not inconsistent with the objectives of the present disclosur; a phase transition temperature of a PCM or mixture of PCMs, in some embodiments, is between about -50.degree. C. and about 90.degree. C. at 1 atm, between about -20.degree. C. and about 90.degree. C. at 1 atm, or between about -20.degree. C. and about 80.degree. C. at 1 atm. In some cases, a phase transition temperature is between about -50.degree. C. and about 0.degree. C. at 1 atm or between about -20.degree. C. and about 0.degree. C. at 1 atm. In some instances, a phase transition temperature is between about 0.degree. C. and about 20.degree. C. at 1 atm or between about 0.degree. C. and about 10.degree. C. at 1 atm. In some embodiments, a phase transition temperature is between about 2.degree. C. and about 8.degree. C. at 1 atm. In some embodiments, a phase transition temperature is between about 5.degree. C. and about 10.degree. C. at 1 atm. In other cases, a 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti such that the PCM has a phase transition temperature between -50°C and 0°C at 1 atm, between 0°C and 10°C at 1 atm, between 2°C and 8°C at 1 atm, or between 5°C and 10°C at 1 atm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Conforti.

Regarding claim 25, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 24. Further, Conforti as modified discloses the PCM, but fails to explicitly disclose wherein the PCM has a phase transition temperature between 50°C and 95°C at 1 atm.
However, it appears that the product transport container of Conforti would operate equally well with a PCM having a phase transition temperature between 50°C and 95°C at 1 atm. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that a PCM of a container described herein can have any phase transition temperature not inconsistent with the objectives of the present disclosur; a phase transition temperature of a PCM or mixture of PCMs, in some embodiments, is between about -50.degree. C. and about 90.degree. C. at 1 atm, 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti such that the PCM has a phase transition temperature between 50°C and 95°C at 1 atm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Conforti.

Regarding claim 29, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conforti as modified discloses wherein the walls defining the interior volume (refer to Fig. 6) of the container define one 

Regarding claim 30, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conforti as modified discloses wherein one or more of the plurality of walls comprise a handle (22).

Regarding claim 32, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conforti as modified discloses wherein the fabric comprises polyester (refer to par. 51, lines 14-15).

Regarding claim 36, Conforti discloses a method of transporting a product, the method comprising:
placing the product in the interior volume of the container of claim 21;
transporting the product from a first location to a second location; and
removing the product from the interior volume of the container (refer to par. 89, lines 1-13, wherein the product is placed in the container along with the PCM material and used to transport the product, therefore, the method of transporting the product as taught by Conforti necessarily placing, transporting and removing the product; if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed, then the method claimed will be considered to be anticipated/rendered obvious 

Regarding claim 37, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 36. Further, Conforti as modified discloses wherein the method does not comprise attaching the container to an electrical power supply (the container as disclosed by Conforti does not comprise attaching the container to an electrical power supply).

Regarding claim 38, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 36. Further, Conforti as modified discloses wherein the method does not comprise cooling or heating the interior volume of the container with a cooling or heating source other than the product (when a pcm is not inserted in the container).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Redzisz (US 2003/0136702), and further in view of Alexander (US 9,814,331).
Regarding claim 27, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conforti as modified discloses the container, but fails to explicitly disclose an internal heating source other than the product.

Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti by providing an internal heating source other than the product in view of the teachings by Alexander, in order to either maintain the temperature of the product in the container relatively steady (or within a desired temperature range) for an extended period of time, or to increase the temperature of the product in the container.

Regarding claim 28, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conforti as modified discloses the container, but fails to explicitly disclose wherein the container further comprises an electrical power supply and/or electrical connector to provide active heating of the interior volume of the container.
However, Alexander further teaches that it is known in the art of refrigeration, to provide a transport cooling container (refer to Fig. 50), including an electrical power supply and/or electrical connector (refer to control circuitry 5080 which controls delivery of power to heating element 5040) to provide active heating of the interior volume of the container, in order to either maintain the temperature of the product in the container 
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti by providing an electrical power supply and/or electrical connector to provide active heating of the interior volume of the container in view of the teachings by Alexander, in order to either maintain the temperature of the product in the container relatively steady (or within a desired temperature range) for an extended period of time, or to increase the temperature of the product in the container.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Redzisz (US 2003/0136702), and further in view of Hundley (US 2007/0017924).
 Regarding claim 31, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conforti as modified discloses wherein the container comprises one or more fasteners (refer to zipper 90), but fails to explicitly disclose one or more pairs of magnets.
However, Hundley further teaches that it is known in the art of refrigeration, to provide a product container (refer to Fig. 1), including a fastener comprising one or more pairs of magnets (refer to small magnets 28), to provide for removable attachment of the container (refer to the last sentence of the abstract).

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti by providing one or more pairs of magnets in view of the teachings by Hundley, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Conforti.

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Redzisz (US 2003/0136702), and further in view of Smaldone (US 2016/0183704).
Regarding claim 33, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conforti as modified discloses wherein the product comprises a food product (refer to par. 57, lines 30-33, wherein the product may be food), but fails to explicitly disclose wherein the container maintains the food product at a temperature between 65°C and 75°C for 60 minutes.
However, Smaldone further teaches that it is known in the art of refrigeration, to provide a container maintaining a food product at a temperature between 65°C and 75°C for 60 minutes (refer to par. 16, lines 4-10, wherein the container maintains the food product above 155°F (68°C) for 3 to 6 hours, therefore, meeting the limitation of 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti such that the container maintains the food product at a temperature between 65°C and 75°C for 60 minutes in view of the teachings by Smaldone, in order to allow the food product to maintain its temperature profile for a longer time.

Regarding claim 34, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 33. Further, Conforti as modified discloses the food product, but fails to explicitly disclose wherein the food product comprises pizza, fries, and/or chicken.
However, the disclosure of the instant invention fails to provide criticality to having the food product being pizza, fries, and/or chicken and it would have been obvious matter of design choice to further modify the invention of Conforti by having the food product being pizza, fries, and/or chicken, since applicant has not disclosed that having that kind of food solves any stated problem or is for any particular purpose and it appears that the food container by Conforti would perform equally well with the food product being pizza, fries, and/or chicken.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti such that the food product is pizza, fries, and/or chicken, since it would be a matter of choice of a person having ordinary skill in the art.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Redzisz (US 2003/0136702), and further in view of Anti (US 9,060,508).
Regarding claim 35, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conforti as modified discloses wherein the product comprises a medical product (refer to par. 57, lines 30-33, wherein the product may be medicines), but fails to explicitly disclose wherein the container maintains the medical product at a temperature between 2°C and 10°C for 60 minutes.
However, Anti further teaches that it is known in the art of refrigeration, to provide a product transport container, wherein the product comprises a medical product (refer to col. 3, lines 15-17) and the container maintains the medical product at a temperature between 0°C and 10°C for 60 minutes (refer to col. 3, lines 33-37, wherein refrigerants and insulators within the container are configured to hold internal temperatures in the ranges of 2 to 8°C for a period of at least 72 hours, therefore, meeting the limitation of maintaining said range for 60 minutes), in order maintain the product at the temperature range for a long period of time to ensure adequate levels through extended storage time or through transit time and upon delivery (refer to col. 3, lines 20-24).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conforti such that the container maintains the medical product at a temperature between 2°C and 10°C for 60 minutes in view of the teachings by Anti, in order maintain the product at the .

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 2008/0164265), Redzisz (US 2003/0136702), and further in view of Mak (US 2009/0178437).
Regarding claim 39, Conforti as modified meets the claim limitations as disclosed above in the rejection of claim 36. Further, Conforti as modified discloses wherein the container comprises a phase change material (16), but fails to explicitly disclose cooling the phase change material above or below a phase transition temperature of the phase change material prior to placing the product in the interior volume of the container.
However, Mak further teaches a method of transporting a product (refer to Fig. 4), comprising a phase change material (2) and the method further comprises cooling the phase change material above or below a phase transition temperature of the phase change material (refer to par. 15, lines 4-7, wherein for cold phase change isothermal substances, the pack may be placed in the refrigerator or deep freezer until the liquid phase change material is converted into solid material) prior to placing a product (refer to Fig. 4, wherein the phase change material is being placed in the empty container), in order to achieve an effect of constant temperature in the container, therefore quality of the products stored in the container is stabilized and prevented from deteriorating (refer to par. 37, lines 3-6). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763